       Case 5:19-cv-06214-SVK Document 1 Filed 09/30/19 Page 1 of 7




 1     CENTER FOR DISABILITY ACCESS
       Amanda Seabock, Esq., SBN 289900
 2     Chris Carson, Esq., SBN 280048
       Dennis Price, Esq., SBN 279082
 3     Mail: 8033 Linda Vista Road, Suite 200
       San Diego, CA 92111
 4     (858) 375-7385; (888) 422-5191 fax
       phylg@potterhandy.com
 5
       Attorneys for Plaintiff
 6
 7
 8                         UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA
 9
10     Scott Johnson,                            Case No.
11               Plaintiff,
12                                               Complaint For Damages And
         v.                                      Injunctive Relief For Violations
13                                               Of: American’s With Disabilities
       Montpelier One LLC, a California          Act; Unruh Civil Rights Act
14     Limited Liability Company; and
       Does 1-10,
15               Defendants.
16
17         Plaintiff Scott Johnson complains of Montpelier One LLC, a California
18   Limited Liability Company; and Does 1-10 (“Defendants”), and alleges as
19   follows:
20
21     PARTIES:
22     1. Plaintiff is a California resident with physical disabilities. Plaintiff is a
23   level C-5 quadriplegic. He cannot walk and also has significant manual
24   dexterity impairments. He uses a wheelchair for mobility and has a specially
25   equipped van.
26     2. Defendant Montpelier One LLC owned the real property located at or
27   about 2380 Montpelier Dr., San Jose, California, in January 2019.
28     3. Defendant Montpelier One LLC owned the real property located at or


                                            1

     Complaint
       Case 5:19-cv-06214-SVK Document 1 Filed 09/30/19 Page 2 of 7




 1   about 2380 Montpelier Dr., San Jose, California, in April 2019.
 2     4. Defendant Montpelier One LLC owns the real property located at or
 3   about 2380 Montpelier Dr., San Jose, California, currently.
 4     5. Plaintiff does not know the true names of Defendants, their business
 5   capacities, their ownership connection to the property and business, or their
 6   relative responsibilities in causing the access violations herein complained of,
 7   and alleges a joint venture and common enterprise by all such Defendants.
 8   Plaintiff is informed and believes that each of the Defendants herein,
 9   including Does 1 through 10, inclusive, is responsible in some capacity for the
10   events herein alleged, or is a necessary party for obtaining appropriate relief.
11   Plaintiff will seek leave to amend when the true names, capacities,
12   connections, and responsibilities of the Defendants and Does 1 through 10,
13   inclusive, are ascertained.
14
15     JURISDICTION & VENUE:
16     6. The Court has subject matter jurisdiction over the action pursuant to 28
17   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
18   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
19     7. Pursuant to supplemental jurisdiction, an attendant and related cause
20   of action, arising from the same nucleus of operative facts and arising out of
21   the same transactions, is also brought under California’s Unruh Civil Rights
22   Act, which act expressly incorporates the Americans with Disabilities Act.
23     8. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
24   founded on the fact that the real property which is the subject of this action is
25   located in this district and that Plaintiff's cause of action arose in this district.
26
27     FACTUAL ALLEGATIONS:
28     9. Plaintiff went to property to visit the chiropractor’s office


                                               2

     Complaint
       Case 5:19-cv-06214-SVK Document 1 Filed 09/30/19 Page 3 of 7




 1   (“Chiropractor”) in January 2019 and April 2019 (twice) with the intention to
 2   avail himself of its services, motivated in part to determine if the defendants
 3   comply with the disability access laws.
 4     10. The Chiropractor is a facility open to the public, a place of public
 5   accommodation, and a business establishment.
 6     11. Unfortunately, on the dates of the plaintiff’s visits, the defendants failed
 7   to provide accessible parking.
 8     12. On information and belief the defendants currently fail to provide
 9   accessible parking.
10     13. Additionally, on the dates of the plaintiff’s visits, the defendants failed
11   to provide accessible door hardware at the Chiropractor.
12     14. On information and belief the defendants currently fail to provide
13   accessible door hardware at the Chiropractor.
14     15. Finally, on the dates of the plaintiff’s visits, the defendants failed to
15   provide accessible paths of travel leading into the Chiropractor.
16     16. On information and belief the defendants currently fail to provide
17   accessible paths of travel leading into the Chiropractor.
18     17. Plaintiff personally encountered these barriers.
19     18. By failing to provide accessible facilities, the defendants denied the
20   plaintiff full and equal access.
21     19. The lack of accessible facilities created difficulty and discomfort for the
22   Plaintiff.
23     20. The defendants have failed to maintain in working and useable
24   conditions those features required to provide ready access to persons with
25   disabilities.
26     21. The barriers identified above are easily removed without much
27   difficulty or expense. They are the types of barriers identified by the
28   Department of Justice as presumably readily achievable to remove and, in fact,


                                            3

     Complaint
       Case 5:19-cv-06214-SVK Document 1 Filed 09/30/19 Page 4 of 7




 1   these barriers are readily achievable to remove. Moreover, there are numerous
 2   alternative accommodations that could be made to provide a greater level of
 3   access if complete removal were not achievable.
 4     22. Plaintiff will return to Chiropractor to avail himself of its services and to
 5   determine compliance with the disability access laws once it is represented to
 6   him that the Chiropractor and its facilities are accessible. Plaintiff is currently
 7   deterred from doing so because of his knowledge of the existing barriers and
 8   his uncertainty about the existence of yet other barriers on the site. If the
 9   barriers are not removed, the plaintiff will face unlawful and discriminatory
10   barriers again.
11     23. Given the obvious and blatant nature of the barriers and violations
12   alleged herein, the plaintiff alleges, on information and belief, that there are
13   other violations and barriers on the site that relate to his disability. Plaintiff will
14   amend the complaint, to provide proper notice regarding the scope of this
15   lawsuit, once he conducts a site inspection. However, please be on notice that
16   the plaintiff seeks to have all barriers related to his disability remedied. See
17   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
18   encounters one barrier at a site, he can sue to have all barriers that relate to his
19   disability removed regardless of whether he personally encountered them).
20
21   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
22   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
23   Defendants.) (42 U.S.C. section 12101, et seq.)
24     24. Plaintiff re-pleads and incorporates by reference, as if fully set forth
25   again herein, the allegations contained in all prior paragraphs of this
26   complaint.
27     25. Under the ADA, it is an act of discrimination to fail to ensure that the
28   privileges, advantages, accommodations, facilities, goods and services of any


                                               4

     Complaint
       Case 5:19-cv-06214-SVK Document 1 Filed 09/30/19 Page 5 of 7




 1   place of public accommodation is offered on a full and equal basis by anyone
 2   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
 3   § 12182(a). Discrimination is defined, inter alia, as follows:
 4            a. A failure to make reasonable modifications in policies, practices,
 5                or procedures, when such modifications are necessary to afford
 6                goods,    services,    facilities,   privileges,    advantages,   or
 7                accommodations to individuals with disabilities, unless the
 8                accommodation would work a fundamental alteration of those
 9                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
10            b. A failure to remove architectural barriers where such removal is
11                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
12                defined by reference to the ADA Standards.
13            c. A failure to make alterations in such a manner that, to the
14                maximum extent feasible, the altered portions of the facility are
15                readily accessible to and usable by individuals with disabilities,
16                including individuals who use wheelchairs or to ensure that, to the
17                maximum extent feasible, the path of travel to the altered area and
18                the bathrooms, telephones, and drinking fountains serving the
19                altered area, are readily accessible to and usable by individuals
20                with disabilities. 42 U.S.C. § 12183(a)(2).
21     26. When a business provides parking for its customers, it must provide
22   accessible parking.
23     27. Here, accessible parking has not been provided.
24     28. When a business provides door hardware, it must provide accessible
25   door hardware.
26     29. Here, accessible door hardware has not been provided.
27     30. When a business provides paths of travel, it must provide accessible
28   paths of travel.


                                             5

     Complaint
       Case 5:19-cv-06214-SVK Document 1 Filed 09/30/19 Page 6 of 7




 1     31. Here, accessible paths of travel have not been provided.
 2     32. The Safe Harbor provisions of the 2010 Standards are not applicable
 3   here because the conditions challenged in this lawsuit do not comply with the
 4   1991 Standards.
 5     33. A public accommodation must maintain in operable working condition
 6   those features of its facilities and equipment that are required to be readily
 7   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
 8     34. Here, the failure to ensure that the accessible facilities were available
 9   and ready to be used by the plaintiff is a violation of the law.
10
11   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
12   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
13   Code § 51-53.)
14     35. Plaintiff repleads and incorporates by reference, as if fully set forth
15   again herein, the allegations contained in all prior paragraphs of this
16   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
17   that persons with disabilities are entitled to full and equal accommodations,
18   advantages, facilities, privileges, or services in all business establishment of
19   every kind whatsoever within the jurisdiction of the State of California. Cal.
20   Civ. Code §51(b).
21     36. The Unruh Act provides that a violation of the ADA is a violation of the
22   Unruh Act. Cal. Civ. Code, § 51(f).
23     37. Defendants’ acts and omissions, as herein alleged, have violated the
24   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
25   rights to full and equal use of the accommodations, advantages, facilities,
26   privileges, or services offered.
27     38. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
28   discomfort or embarrassment for the plaintiff, the defendants are also each


                                              6

     Complaint
        Case 5:19-cv-06214-SVK Document 1 Filed 09/30/19 Page 7 of 7




 1   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
 2   (c).)
 3      39. Although the plaintiff was markedly frustrated by facing discriminatory
 4   barriers, even manifesting itself with minor and fleeting physical symptoms,
 5   the plaintiff does not value this very modest physical personal injury greater
 6   than the amount of the statutory damages.
 7
 8             PRAYER:
 9             Wherefore, Plaintiff prays that this Court award damages and provide
10   relief as follows:
11           1. For injunctive relief, compelling Defendants to comply with the
12   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
13   plaintiff is not invoking section 55 of the California Civil Code and is not
14   seeking injunctive relief under the Disabled Persons Act at all.
15           2. Damages under the Unruh Civil Rights Act, which provides for actual
16   damages and a statutory minimum of $4,000 for each offense.
17           3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
18   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
19
     Dated: September 27, 2019            CENTER FOR DISABILITY ACCESS
20
21                                        By:
22                                        ____________________________________
23                                               Amanda Seabock, Esq.
                                                 Attorney for plaintiff
24
25
26
27
28


                                                7

     Complaint
